UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4323


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

COURTNEY ROSS, a/k/a Ace,

                    Defendant - Appellant.


Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:02-cr-00347-HEH-1)


Submitted: October 31, 2018                                 Decided: November 15, 2018


Before NIEMEYER and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Frances H. Pratt, Assistant Federal Public
Defender, Alexandria, Virginia, Joseph S. Camden, Assistant Federal Public Defender,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Richmond, Virginia, for Appellant.
G. Zachary Terwilliger, United States Attorney, Alexandria, Virginia, Michael C. Moore,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Courtney Ross appeals his 36-month sentence imposed upon the revocation of his

supervised release. Ross contends that his revocation sentence is unreasonable because,

when explaining the sentence, the district court stated that Ross’ breach of the court’s

trust was the most important consideration. We affirm.

       District courts have “broad discretion when imposing a sentence upon revocation

of supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). As

such, “ [w]e will affirm a revocation sentence if it is within the statutory maximum and is

not plainly unreasonable.”    Id. (internal quotation marks omitted).      “We first must

determine whether the sentence is procedurally or substantively unreasonable.” United

States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017). In doing so, we generally apply “the

procedural and substantive considerations that we employ in our review of original

sentences, with some necessary modifications to take into account the unique nature of

supervised release revocation sentences.” Id. (alterations and internal quotation marks

omitted).   Only when we conclude that the revocation sentence is procedurally or

substantively unreasonable must we consider whether it is plainly so. Id. at 208.

       “A revocation sentence is procedurally reasonable if the district court adequately

explains the chosen sentence after considering the Sentencing Guidelines’ nonbinding

Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a) [(2012)]

factors.”   Id. at 207 (footnote omitted).       “[A] revocation sentence is substantively

reasonable if the court sufficiently state[s] a proper basis for its conclusion that the

defendant should receive the sentence imposed.” Id. (internal quotation marks omitted).

                                             2
       Pursuant to 18 U.S.C. § 3583(e) (2012), the § 3553(a) factors relevant to

revocation sentences are all those apart from “the need for the sentence imposed . . . to

reflect the seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense.” 18 U.S.C. § 3553(a)(2)(A). We have recognized, however,

that “the factors listed in § 3553(a)(2)(A) are intertwined with the factors courts are

expressly authorized to consider under § 3583(e).” Webb, 738 F.3d at 641.

       One factor the district court must consider is any applicable policy statement. 18

U.S.C. §§ 3553(a)(4)(B), 3583(e).       The introduction to the Chapter Seven policy

statement instructs that, when imposing a revocation sentence, “the court should sanction

primarily the defendant’s breach of trust, while taking into account, to a limited degree,

the seriousness of the underlying violation and the criminal history of the violator.” U.S.

Sentencing Guidelines Manual ch. 7, pt. A(3)(b), p.s. “[T]he nature of the conduct

leading to the revocation [is] considered in measuring the extent of the breach of trust.”

USSG ch. 7, pt. A(3)(b), p.s.       We have also observed that “the very purpose of a

supervised release revocation hearing is to determine the gravity of the breach of trust

committed by the defendant.” United States v. Wynn, 786 F.3d 339, 343 (4th Cir. 2015);

see United States v. Moulden, 478 F.3d 652, 657 (4th Cir. 2007) (noting that breaches of

trust are “the type of breaches that are explicitly contemplated as the reasons for

imposing a revocation sentence”).

       Here, the district court explained that, when choosing an appropriate sentence, it

considered the need for deterrence, the need to protect the community, the properly

calculated policy statement range, and Ross’ breach of the court’s trust. Ross argues that

                                            3
the district court should not have considered his breach of trust or treated it with such

significance. We conclude, however, that in light of the clear instructions in the Chapter

Seven policy statement and our precedent, the district court permissibly considered Ross’

breach of the court’s trust in fashioning his revocation sentence.

       Accordingly, we affirm the district court’s revocation judgment. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                             4